Citation Nr: 9905168	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-05 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a chronic back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from October 1962 until June 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In the initial claim for benefits received in January 1995 
the veteran included a claim for service connection for a 
foot disability.  A May 1995 rating decision noted the foot 
condition in the denial of his pension claim.  This decision 
also denied service connection for a back disability and 
ulcers.  The veteran submitted a notice of disagreement (NOD) 
to the denials as well as to the denial of service connection 
for a foot disability.  A September 1995 rating decision 
denied service connection for a bilateral foot condition and 
noted that the veteran had submitted a NOD.  The veteran was 
notified of the denial the next month.  A statement of the 
case (SOC) was issued in November 1995 pertaining to the 
issue of entitlement to service connection for a back 
disorder; however, the RO failed to include the issue of 
service connection for a bilateral foot disability in that 
SOC.  The veteran presented arguments regarding the issue of 
service connection for a bilateral foot disorder at the 
December 1998 personal hearing before the undersigned member 
of the Board.  This issue is referred to the RO for 
appropriate action including the issuance of a SOC. 


REMAND

The veteran claims that he injured his back during service as 
a result of being a paratrooper and lifting heavy objects 
while serving as a tank commander.  He contends that these 
duties resulted in the development of a chronic back 
disability.  At his personal hearing in December 1998, the 
veteran gave somewhat confusing testimony regarding the time 
and location of medical care that was provided for his back 
immediately following service discharge.  Initially, he and 
his spouse reported that he received back treatment 
contemporaneous with hernia treatment at the Los Angeles, 
California, VA facility in 1973 (tr.7-8).  Later, during the 
personal hearing he indicated that he received back treatment 
as well as foot treatment during service with the Reserves in 
the summer of 1972 (tr.21).  The United States Court of 
Veteran Appeals (Court) has held that where evidence in 
support of the veteran's claim may be in his service record 
or other governmental records, the VA has the duty to obtain 
such records in order to develop fully the facts relevant to 
the claim.  Murphy v. Derwinski, 1 Vet. App. 78, 82 (1991).  
Accordingly, the RO should request that the veteran identify 
the government facilities where he received treatment for his 
back between 1971 and 1973, and secure those records.  

The veteran also reported that a private physician, O. Moore, 
Jr., M.D., reviewed his service medical records and stated 
that his back disability is related to military service 
(tr.10).  A review of the available records from Dr. Moore 
does not show that he has provided any statements regarding 
an etiological relationship between the veteran's back 
disability and military service.  Any statements from Dr. 
Moore might be beneficial to the veteran's claim.   

The veteran has reported that he received treatment for his 
back at the Century Medical Clinic (tr.6).  He also reported 
at his August 1994 VA psychiatric evaluation that he 
originally injured his back while working at UCLA in 1986.  
These records would be helpful in the adjudication of this 
claim.  

The case is REMANDED to the RO for the following action:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health care providers who have 
furnished treatment for his back 
disability.  He should be asked to 
clarify whether he received treatment for 
his back while serving with the Reserves.  
When the requested information and any 
necessary authorizations have been 
received, the RO should request legible 
copies of all pertinent clinical records 
that have not been previously obtained, 
including statements and records from Dr. 
Moore, Los Angeles, California; records 
that date from 1971 to 1973, from the Los 
Angeles, California, VA Medical Center; 
and 1986 records from the UCLA hospital, 
Los Angeles, California.  All records 
obtained should be associated with the 
claims file.  

2.  The RO should re-adjudicate the issue 
of entitlement to service connection for 
a back disability.  The RO should conduct 
any additional development that is 
necessary for this determination.  

3.  If any benefit sought on appeal, for 
which a NOD has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet.App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

	(CONTINUED ON NEXT PAGE)





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


